Citation Nr: 1018452	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to June 
1962.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In that decision, the RO, among other things, 
denied entitlement to service connection for bilateral 
hearing loss.  The Board remanded this claim in August 2006.

In September 2007, the Board denied the claim.  In an October 
2009 memorandum decision, the Court vacated the Board's 
decision and remanded this matter to the Board. 


FINDING OF FACT

The Veteran's current bilateral hearing loss is related to 
in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the claim for service 
connection for bilateral hearing loss, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
competent evidence of a current disability; (2) competent 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) competent evidence of post-service continuity of the same 
symptomatology; and (3) competent evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

As noted in the Court's decision, audiometric testing by Dr. 
Becker in January 2003 and by VA in September 2006 establish 
that the Veteran has a bilateral hearing loss disability.  In 
addition, the Veteran has indicated that he was exposed to 
loud noises from Jet aircraft while serving aboard an 
aircraft carrier.  The Veteran's DD Form 214 confirms that he 
served aboard an aircraft carrier.  While his military 
occupation specialty indicates that he was an ordinary 
seaman, there is nothing in the service records that 
contradicts his account of exposure to loud noise.  The Board 
therefore finds that the Veteran experienced noise exposure 
in service.

The only remaining issue is whether the Veteran's bilateral 
hearing loss is related to his in-service noise exposure.  
There are conflicting medical opinions on this question.  The 
audiologist who conducted the September 2006 VA examination 
offered her opinion in February 2007.  She concluded, after 
examination and review of the claims file, that the Veteran's 
hearing loss is not related to in-service noise exposure.  
This conclusion was based primarily on the normal whispered 
voice hearing test on separation.  However, the Court found 
this opinion to be conclusory and lacking in analysis because 
the audiologist did not offer an opinion as to the etiology 
of the hearing loss or explain why she concluded it was not 
caused by noise exposure.  Moreover, even if the whispered 
voice test were a precise indicator of hearing ability, the 
absence of hearing loss at separation is not in and of itself 
a basis for a denial of a claim for service connection for 
hearing loss. See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The February 2007 opinion is therefore of no 
probative value.

The only remaining opinion is that of Dr. Becker, who 
concluded in January 2003 that, given the history of noise 
exposure, it is highly likely that this has contributed to 
the Veteran's hearing loss.  The Board had previously found 
the opinion lacking in probative value because of a lack of 
claims file review, but subsequent case law has clarified 
that lack of claims file review is not, in and of itself, 
dispositive as to the probative value of a medical opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a 
private medical opinion may not be discounted solely because 
the examiner did not review the claims file, and a VA opinion 
may not be given more weight because the VA examiner reviewed 
the claims file).  Rather, most of the probative value of a 
medical opinion comes from its reasoning.  Id.  While Dr. 
Becker's reasoning was not extensive, he did explain that his 
conclusion was based on the Veteran's history of noise 
exposure that has been found credible by the Board.  As Dr. 
Becker's opinion is of at least some probative value, it 
outweighs the VA audiologist's opinion, and there is no other 
contrary opinion in the evidence of record.  As the weight of 
the evidence is in favor of a nexus between the Veteran's 
current bilateral hearing loss and service, service 
connection for this disability must be granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


